On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
This is a suit for the reduction of assessment on the property described in the petition.
The city of New Orleans, the State Tax Collector and the Board of Assessments were made defendants.
There was judgment in favor of the plaintiff, from whicli the defendants appealed.
The motion to dismiss the appeal is, substantially, on the ground that there is no bond of appeal filed and none required by the order of appeal.
It is evident that the real and only parties in interest in this litigation are the plaintiff and the State and city of New Orleans. The Tax Collector is a State official and the Board of Assessors a State functionary. Neither the State nor the city of New Orleans are required to give an appeal bond; they are expressly exempted from any such requirement, and as the defendants are representatives of one or the other, there is no significance whatever in the omission of such bond.
The motion is, therefore, denied.